Citation Nr: 1208104	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a hamstring injury.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to July 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2010, the Veteran and his spouse testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.  Following the hearing, he submitted additional evidence, accompanied by a waiver of initial Agency of Original Jurisdiction review.  

In June 2010, the Board issued a decision addressing several claims then on appeal.  The Board remanded the issues listed on the title page above in order to conduct additional evidentiary development.  

In the June 2010 decision, the Board noted that claims of entitlement to increased ratings for adjustment disorder and traumatic brain injury (TBI) had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred the claims to the AOJ for appropriate action.  It is not clear whether the AOJ has taken any action with respect to these claims.  As such, they are again referred to the AOJ for appropriate action.  

Finally, the claim for entitlement to service connection for neuropathy of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was treated for a hamstring pull during active duty service.  The weight of the competent and probative evidence of record does not reveal that such resulted in a chronic disability during service or that the Veteran has a current hamstring disability.  

2.  The weight of the competent and probative evidence does not reveal that a current left ankle disability is due to or the result of an ankle injury during active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a hamstring injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Additionally, VA must provide the claimant with notice as to all five elements of service connection prior to the initial adjudication of the claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  

Here, with respect to the duty to notify, the March 2006 and June 2008 letters from the RO satisfied these criteria.  In the letters, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  He was also provided the criteria for establishing service connection on a secondary basis.  The June 2008 letter also described how VA assigns disability ratings and effective dates, should the underlying claims for service connection be granted.   
 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  In addition, the RO obtained relevant private outpatient treatment records.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran underwent an initial VA examination in May 2006.  He underwent further examination in August 2008.  As the report of examination was not adequate, in the June 2010 Remand directive the Board requested an additional expert medical examination and opinion addressing the etiology of the claimed disabilities.  In October 2010, the Veteran underwent an examination.  The examination report reflects that the examiner reviewed the Veteran's claims folder, considered his current complaints, includes appropriate examination findings and diagnoses, and contains opinions consistent with the evidence of record.  The Board therefore concludes that examination is adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2011).  Moreover, the examination report addresses the Board's concerns raised in its June 2010 remand directive.  Hence, the Board finds that there has been substantial compliance with its remand and additional development is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006). 

II. Service Connection  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for (1) a Persian Gulf Veteran who (2) exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; which (3) became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Here, however, the Veteran does not attribute the claimed disabilities to his service in the Persian Gulf.  

Finally, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 



								[Continued on Next Page]
A.  Hamstring Disability

The Veteran contends that a current bilateral hamstring disability was the result of a sports injury incurred during service.  

The service treatment records document complaints of a painful right hamstring in February 1995 and the assessment of a mild hamstring pull.  It appears that he was seen again in March 1995, at which time range of motion studies were conducted and exercises were recommended.  The service treatment records appear to be negative for any documentation of subsequent hamstring problems or follow-up.  

He established care with VA upon discharge from active duty service.  During his initial primary care visit in January 2006, he did not report any history of hamstring injury during service or any current hamstring problems.  

When examined by VA in May 2006, the Veteran had subjective complaints of intermittent bilateral hamstring pain with stiffness.  He reported that he initially injured his hamstrings when playing soccer in 1994.  Examination of the hamstrings, however, revealed no joint, muscle or neurological abnormalities and no pertinent clinical diagnosis was made.  

In a July 2006 statement, the Veteran reported that he injured his hamstrings anytime he went running.  

An October 2008 VA record included the notation that the Veteran was very active and "plays sports and running regularly."  

During a private medical evaluation with Dr. T. V. K. in January 2010, the Veteran gave a history of a one or more hamstring injuries in service with reaggravation since that time.  Physical examination revealed that the Veteran had moderately severe hamstring limitations with only 60 degrees of range of motion.  

Finally, during a VA examination in October 2010, the Veteran stated that he initially injured his hamstrings playing soccer in 1995.  The Veteran provided the examiner a copy of the statement from Dr. T. V. K.  Following a physical examination, the examiner stated that the Veteran had no hamstring disability.  The examiner reported that there was no evidence of any current muscular pathology on examination such as masses, wounds, infection, or tumors of a chronic nature.  In addition, while the examiner acknowledged that the Veteran "may have discomfort" in the hamstrings, it was most likely due a muscular strain.  Moreover, following a review of the claims file, the examiner indicated that the treatment for hamstring pain in service did not cause any current problems.  Rather, the examiner noted that the Veteran was athletically inclined and any recurring problems with hamstrings would result from the Veteran engaging in activities after discharge from active duty.  

Here, upon review of the relevant evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a hamstring disability.  First, while the evidence does reveal that the Veteran was treated for hamstring pain during active duty service, it does not reveal that such persisted during service or resulted in a chronic disability.  Additionally, no hamstring disability was complained of shortly following discharge from service, and indeed, upon VA within a year of service discharge, no hamstring disability was found.  

The Board has also considered the January 2010 statement from Dr. T. V. K. indicating that the Veteran has moderately severe hamstring limitations.  This report does not include a stated diagnosis for the hamstring limitation; nor does it include an opinion linking a current hamstring disability to an incident or injury sustained during the Veteran's active duty service.  As such, it is not afforded significant probative weight.  

On the contrary, the Board affords more probative weight to the October 2010 VA examination report.  First, unlike the record from Dr. T. V. K., the report is based on a review of the Veteran's claims file rather than a lay history as reported by the Veteran.  More significantly, however, the VA examination includes physical examination and a reasoned rationale indicating that the Veteran does not have a diagnosed hamstring disability.  While the examiner freely acknowledges that the Veteran is physically active and may have hamstring discomfort from time to time, he reasoned that the event in service was a "self limiting" condition that resolve by natural means with conservative measures.  

In sum, this evidence does not ascribe a current disability to service or include findings of an "undiagnosed illness."  Rather, it suggests that the event in service did not result in a current disability.  For these reasons, the claim for service connection for residuals of a hamstring injury must be denied.  In making this determination, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.   

B.  Left Ankle Disability

The Veteran also contends that a current left ankle disability is the result of a sports injury incurred during active duty service.  

The Veteran service treatment records document left ankle injuries in August 1996 and July 1999.  In August 1996, he was seen for treatment after twisting his left ankle while playing basketball.  A physical examination revealed lateral swelling with mild ecchymosis and severe tenderness.  He was given Tylenol and an air splint and crutches and told to follow up for an x-ray examination.  An x-ray did not reveal any radiographic abnormalities.  In July 1999, he was seen for treatment of left ankle pain after inverting the ankle while playing soccer.  The assessment was a left ankle sprain.  The Veteran was provided a splint and told to return to the clinic in 2-4 weeks if no improvement.  He did not return for any follow-up treatment.  

The Veteran did not report any left ankle symptoms upon initiating VA medical care in January 2006.  

A VA examination was conducted in May 2006 at which time the Veteran complained of constant bilateral ankle pain with stiffness and weakness.  A diagnosis of a normal bilateral ankle examination was made.  The examiner explained that the lack of a diagnosis was justified, because in spite of the Veteran's subjective complaints, there was no (clinical) evidence to support a diagnosis.  

In March 2007, the Veteran sustained a twisted ankle on the job, assessed as left ankle sprain.  An MRI of the left ankle revealed a contusion of the superior calcaneus, tenosynovitis of the peroneus longis and brevis tendons and the flexor hallucis longus tendon.  There was also a likely tear of the anterior talofibular ligament and calcaneofibular ligament on the lateral aspect of the ankle.  

Subsequently, the Veteran underwent a private medical evaluation of January 2010, at which time the Veteran gave a history multiple ankle injuries in service with recurrent sprains and ankle pain since that time.  Physical examination revealed some laxity and some swelling.  No diagnosis was rendered or any opinion offered as to the etiology of any current left ankle disability.  

During the VA examination in October 2010, the examination noted the Veteran's history of left ankle injury during service and noted that the condition was treated conservatively.  The examiner also noted that the records did not document treatment for a left ankle condition after 1999.  A physical examination revealed findings of a current left ankle sprain/strain.  The examiner concluded that the current disability was less likely as not caused by or as a result of the injury sustained during active duty service.  The examiner reasoned that the left ankle injury during service was "self limiting" and resolve by natural means with conservative measures.  He noted that the last episode during service occurred in 1999 and that this injury appeared self limiting as well.  Furthermore, the examiner noted that the Veteran may have some inherent issue, unrelated to the military service that predisposes him to injury to the feet and ankle structures.  

Upon review of the evidence of record, the Board finds that the criteria for service connection for a left ankle disability have not been met.  The evidence reveals that while the Veteran had a left ankle injury during active service it did not result in a chronic disability.  The evidence reveals that the injury was treated during service and did not require any follow-up treatment.  Moreover, while the evidence reveals a current left ankle strain/sprain, there is no x-ray evidence of arthritis during the first post-service year, and the weight of the probative evidence does not indicate that a left ankle disability is etiologically related to an injury sustained during service.  

In this respect, the Board finds the October 2010 VA examination to constitute the most probative evidence as to the etiology of the current disability.  The Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA examiner reviewed the Veteran's service treatment records, VA and private medical records, and included a comprehensive physical examination.  On the contrary, the record from Dr. T. V. K. is not based on a review of the service treatment records and does not contain an opinion as to the etiology of any current left ankle disability.  

The VA examination opinion is also more probative than the Veteran's lay testimony concerning the etiology of the left ankle disability.  For instance, the Veteran did not describe the injury to his left ankle during service or continuity of ankle symptoms following service.  Rather, he generically stated that he injured it in service and that he had a current disability.  To the extent that the Veteran believes that the current left ankle disability is the result of the injury during service, there are limits to his ability to relate his ankle disability to service.  In many cases such as this one, a lay person is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions when such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2011); Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Here, since the Veteran has sustained both in-service and post-service injuries to his ankle, the resolution of whether the current left ankle disability is related to his active duty service is best resolved with competent medical evidence.  

For these reasons, the claim for service connection for a left ankle disability must be denied.  In making this determination, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.   


ORDER

Entitlement to service connection for residuals of a hamstring injury is denied.  

Entitlement to service connection for a left ankle disability is denied.  


REMAND


The Board finds that there has not been substantial compliance with its remand directive as it pertains to the issue of entitlement to service connection for right lower extremity neuropathy.  In this respect, while the Veteran underwent a VA examination in October 2010, the examination report does not clearly address the etiology of the Veteran's right lower extremity symptoms.  

First, in pertinent part, it is significant to note that the Veteran is service-connected for a cervical strain, rated as 30 percent disabling and a lumbar strain, rated as 20 percent disabling.  In addition, he was involved in a car accident during active duty and is service-connected for traumatic brain injury and headaches as a residual of head trauma, which are rated as 10 and 30 percent disabling, respectively.  

By way of history, the Veteran's service treatment records include an April 2004 neurology consult reflecting that the Veteran was seen for back pain and paresthesias of the legs post lumbar puncture.  Motor strength and tone was 5/5.  Reflexes were 2/4 and plantar responses were flexor bilaterally.  An impression of chronic back pain with paresthesias of the legs post lumbar puncture with a normal neurological examination was made.  The examiner opined that the chronic low back pain was suspected to be due to degenerative lumbar spine disease and that the suspected paresthesias in the toes when the Veteran ran was due to nerve entrapment from tight shoes or to increased compressive forces on the feet from running.  

An April 2005 neurology consult request notes that the Veteran had a history of chronic back pain with associated paresthesias of the left arm and leg.  It was noted that the Veteran's neurosurgeon felt that these symptoms were associated with a circulatory problems and not with the back.  

When evaluated in May 2005, the Veteran indicated that he did not have any weakness, numbness of tingling in the legs and a neurological examination revealed no focal deficits.  The assessments included polyarthritis.   

Post-service, the Veteran underwent a private evaluation for his neurological symptomatology in late July 2005.  The Veteran complained of symptoms including right leg weakness and gave a 2 1/2 year history of this condition.  Muscle tone was normal bilaterally and muscle strength was full throughout all four extremities.  Deep tendon reflexes were intact bilaterally and no pathological reflexes or Babinski signs were noted.  The diagnoses included unspecified thoracic or lumbosacral neuritis, consistent with left S1 radiculopathy; and lumbar spondylosis without myelopathy.  

A VA examination was conducted in May 2006, at which time the Veteran complained of tingling affecting the left side of the body, and was not sure if this was due to a disability of the cervical or lumbar spine.  Sensory examination was unremarkable and deep tendon reflexes were symmetrical.  The examiner concluded that there was no evidence of polyneuoropathy, but indicated that EMG and nerve conduction studies of the lower extremities would be offered.  Later in May 2006, EMG and nerve conduction studies were conducted on the upper extremities only.  

VA records dated in January 2007 indicate that the Veteran had chronic low back pain with pain radiating across the right side.  The record indicated that there were no paresthesias of the legs.  

Records dated in late July 2007 reflect that the Veteran injured his low back while moving furniture on July 26, 2007 and was released to work, with restrictions on July 31, 2007.  The records indicate that the Veteran's chief complaint was of low back pain radiating into the legs.  There were no bilateral muscle spasms in the low back.  Numbness in the left leg, but not the right leg was noted, with no weakness in either leg.  

Upon VA examination conducted in July 2008, the Veteran complained of pain in the low back area which did not radiate into the buttocks or extremities.  He denied having any weakness or numbness in the lower extremities.  Neurological examination revealed an absence of weakness or paresthesias in both lower extremities and no sensory deficit to light touch or pinprick in both extremities.  Motor strength was equal and symmetrical and muscle tone was normal in both lower extremities.  

The Veteran and his spouse provided testimony at a video conference hearing held in January 2010.  The Veteran discussed his symptomatology of the leg, described as a painful tingling sensation from the hip to the toes.  However, the Veteran's representative clarified that it was thought that the Veteran's neurological symptomatology might be attributable to his low back disorder, but this had not actually been clinically established in a diagnosis.

To help clarify the matter, in June 2010 the Board remanded the claim for a VA medical examination and opinion.  The examiner was directed to conduct "all indicated tests" to determine the nature and extent of the claimed disability.  The examination was conducted in October 2010.  Therein, the Veteran repeated his belief that heavy lifting during service resulted in tingling in his right lower extremity.  Following a review of the record and after conducting a physical examination, the examiner concluded, however, that the Veteran did not have right lower extremity neuropathy, nor was such due to an undiagnosed illness.  

In support of his conclusion, the examiner noted that there was no objective testing such as an EMG/NCV or an MRI of the lumbar spine that showed right lower extremity neuropathy.  Rather, the examiner noted that the neurologic consult during service in 2004 stated that the symptoms were related due to nerve entrapment from tight shoes or to increased compressive forces on the feet from running.  The examiner further explained that while there was evidence of a current left lower extremity neuropathy, there was no objective medical evidence of a right lower extremity neuropathy.  Thus, the examiner concluded that a right lower extremity neuropathy was not due to the service-connected lumbar spine disability.  Furthermore, he reasoned that there was no neurologic cause of the Veteran's reported symptoms and thus, there was no anatomical explanation for the reported symptoms.  

It is unclear to the Board, however, whether any current tests or studies were performed, as directed, to determine whether the most likely diagnosis and etiology of the Veteran's reported symptoms.  While the examiner references a 2005 EMG/NCV and a September 2008 MRI, it is not clear that the VA examiner conducted any contemporaneous testing.  Because there is an apparent disparity in the evidence concerning the nature and etiology of the right lower extremity symptoms, further examination is required prior to adjudication of the claim by the Board.  

An examination must be sufficient to ensure that the Board's evaluation of the claim will be a fully informed one so that the Board is not left to substitute its own unsubstantiated medical opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2004).  

As such, this matter must be remanded for further examination and opinion.  

1.  The RO/AMC shall schedule the Veteran for an appropriate VA neurologic examination to determine the etiology of the asserted disability manifested by neuropathy of the right lower extremity, which are claimed as manifestations of an undiagnosed illness; or in the alternative, as etiologically related to the Veteran's period service or secondarily related to a service-connected disorder (specifically those of the cervical or lumbar spine).  

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  

Neurologic testing must be conducted and all clinical findings should be reported in detail.  The examiner is requested to provide an opinion as to whether the Veteran has neuropathy of the right lower extremity and if so, the subjective and clinical manifestations associated with that condition should be identified, and a specific diagnosis made.  In addition, opinions addressing the following inquiries pertaining to the theories of entitlement raised by the Veteran are requested.  

The examiner should state whether any current disability manifested by neuropathy of the right lower extremity had its onset during or as a result of the Veteran's period of active extending from June 1990 to July 2005, to include service in Southwest Asia.

The examiner should also indicate whether the Veteran has any neurological manifestations affecting the right lower extremity that by history, physical examination and laboratory tests cannot be attributed to any known clinical diagnosis or diagnoses, and should address whether this is a likely manifestation of undiagnosed illness associated with the Veteran's service in Southwest Asia.  

Based on his/her review of the case, the examiner should also opine as to whether neuropathy of the right lower extremity, if currently diagnosed, is at least as likely as not caused or aggravated by either a service-connected disability of the cervical or lumbar spine.  

3.  Thereafter, after ensuring the VA examination is adequate, the RO/AMC shall readjudicate the Veteran's claim, to include consideration of all of the evidence added to the file since the issuance of the most recent SSOC.  With respect to the service connection claim for neuropathy of the right lower extremity, the RO is requested to consider the various theories of entitlement raised to include under direct and secondary service connection and under the provisions of 38 C.F.R. § 3.317.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


